Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to applicant’s amendment/remarks filed 12/09/21.
	Claims 1, 2, 4-19 are pending with claims 11-13 withdrawn from consideration.
The following is an examiner’s statement of reasons for allowance:
The previous 112, second paragraph, rejection is withdrawn in view of applicant’s amendment (to the range of “x”).
With respect to the prior art, the added instant limitations related to phase microstructure (i.e. NiO, Li2O, Li2NiO2 core/Li5MO4 shell) is not an inherent certainty or an obvious selection in view of Song et al 2012/0003541.  Likewise, with respect to the provisional ODP rejection, the copending claims do not possess with inherent certainty the claimed core/coating layer structure, nor would such have been an obvious selection.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Cancel non-elected claims 11-13 (w/o traverse).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
December 16, 2021